—Order, Supreme Court, Bronx County (Bertram Katz, J.), entered September 9, 1993, which, inter alia, denied the motion by defendant Nicholas De Palma, M.D., for summary judgment dismissing the complaint as against him, unanimously affirmed, with costs.
It is not disputed that during the time that plaintiff was staying at defendant New Rochelle Hospital Medical Center, he developed severe bedsores that caused him much pain and necessitated surgery. He and his sister have both furnished affidavits that, notwithstanding the entries on the hospital records, the treatment regimen ordered by the attending physician, defendant doctor, was not followed. Since the ultimate responsibility for a patient’s treatment is borne by his physician, and there is a factual disagreement over what transpired and whether plaintiff was properly ministered to, the Supreme Court appropriately found that the dispute herein does not concern the appropriate medical treatment but exactly what occurred when plaintiff was under defendant-appellant’s care and that this is not a matter where expert testimony is essential. Rather, it is the credibility of the parties’ respective witnesses that is crucial. The court, therefore, correctly denied the motion for summary judgment dismissal by defendant doctor. Concur—Murphy, P. J., Sullivan, Kupferman, Asch and Tom, JJ.